DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 26, 2019. 
	Claims 1-24 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/696,439, ('439).
The following is a claim mapping of the independent claims:
Claim
448 (Instant Application)
Claim
439 (reference)
1
A transaction-enabling system, comprising: a fleet of machines each having an energy consumption task requirement, wherein at least a subset of the fleet of machines each comprises a renewable energy capacity; and a controller, comprising: a resource requirement circuit structured to determine an amount of energy for each of the machines to service the energy consumption task requirement and to aggregate the amount of energy for the fleet of machines; a resource market circuit structured to automatically execute an aggregated transaction in a spot market for energy for at least a portion of the aggregated amount of energy; and a resource distribution circuit structured to allocate a delivery of energy from the subset of the fleet of machines in response to the determined amount of energy for each of the machines to service the energy consumption task requirement.
1
A transaction-enabling system, comprising: a fleet of machines each having an energy consumption task requirement, wherein at least a subset of the fleet of machines each comprises a renewable energy capacity; and a controller, comprising: a resource requirement circuit structured to determine an amount of energy for each of the machines to service the energy consumption task requirement for each corresponding machine; and a resource distribution circuit structured to allocate a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of machines in response to the determined amount of energy for each of the machines to service the energy consumption task requirement.
2
the resource requirement circuit is further structured to aggregate the renewable energy capacity of the subset of the fleet of machines, and to adjust the aggregated amount of energy in response to the aggregated renewable energy capacity.
19
 determining at least one fleet outcome value comprising a fleet output value, a fleet resource utilization value, a fleet resource performance value, or a fleet cost operation value; and adaptively improving the allocation of delivery of energy from the aggregated renewable energy capacity in response to the fleet outcome value.
3
the resource market circuit is further structured to adjust the at least a portion of the aggregated amount of energy based on the adjusted aggregated amount of energy.
3, 4
adaptively improving a utilization of the renewable energy capacity comprises improving a resource utilization or a resource performance. the resource performance is selected from the list consisting of: a total consumption of one or more resources, an aggregate cost of operation of the fleet of machines, an aggregate output volume of the fleet  of machines, an aggregate quantity of output for operation of the fleet of machines, and an aggregate quality of output for operation of the fleet of machines.
4
further comprising: wherein the resource distribution circuit is further structured to determine at least one fleet outcome value selected from the list consisting of: of a fleet output value, a fleet resource utilization value, a fleet resource performance value, or a fleet cost operation value; and wherein the controller further comprises a continuous improvement circuit structured to adaptively improve the allocation of delivery of energy from the subset of the fleet of machines in response to the fleet outcome value.
3, 4
adaptively improving a utilization of the renewable energy capacity comprises improving a resource utilization or a resource performance. the resource performance is selected from the list consisting of: a total consumption of one or more resources, an aggregate cost of operation of the fleet of machines, an aggregate output volume of the fleet  of machines, an aggregate quantity of output for operation of the fleet of machines, and an aggregate quality of output for operation of the fleet of machines.
5
the resource distribution circuit is further structured to provide resource delivery commands to the subset of the fleet of machines to implement the improvement of the allocation in delivery of energy.
6
the aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement or the renewable energy capacity.
6
the resource distribution circuit is further structured to determine a resource transferability value between at least two machines of the fleet of machines, and to provide the resource delivery commands further in response to the resource transferability value.
11
the resource distribution circuit is further structured to determine a resource transferability value between at least two machines of the fleet of machines, and to implement the improvement of allocation in delivery of energy from the aggregated renewable energy capacity by further adjusting the delivery of energy from the aggregated renewable energy capacity of the subset of the fleet of machines in response to the resource transferability value.
7
the resource market circuit is further structured to execute an arbitrage strategy for the aggregated transaction.
11
the resource distribution circuit is further structured to determine a resource transferability value between at least two machines of the fleet of machines, and to implement the improvement of allocation in delivery of energy from the aggregated renewable energy capacity by further adjusting the delivery of energy from the aggregated renewable energy capacity of the subset of the fleet of machines in response to the resource transferability value.
8
wherein the resource distribution circuit is further structured to execute a small transaction on the spot market for energy, followed by the aggregated transaction, where the aggregated transaction is based on an outcome of the small transaction, and wherein the aggregated transaction is larger than the small transaction.
8
a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity, or the predicted forward market price of energy
9
further comprising a market forecasting circuit structured to predict a forward market price of energy on a forward energy market.
7
a market forecasting circuit structured to predict a forward market price of energy on a forward energy market.
10
a forward resource market circuit structured to execute a second aggregated energy purchase transaction on the forward energy market, wherein the second aggregated energy purchase transaction is based in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity for each machine of the subset of the fleet of machines, and the predicted forward market price of energy.
8
a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity, or the predicted forward market price of energy
11
 market forecasting circuit structured to predict a forward market price of energy credits on a forward energy credit market.
7
a market forecasting circuit structured to predict a forward market price of energy on a forward energy market.
12
a forward market circuit structured to execute an aggregated energy credit transaction on the forward energy market in response to at least one of the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity for each machine of the subset of the fleet of machines, or the predicted forward market price of energy credits.
8
a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity, or the predicted forward market price of energy
13
A method, comprising: determining an amount of an energy resource for each of machine of a fleet of machines to service an energy consumption task requirement for each corresponding machine, wherein at least a subset of the fleet of machines each comprises a renewable resource capacity; automatically executing an aggregated transaction in a spot market for energy in response to the amount of the energy resource; and allocating a delivery of energy from the subset of the fleet of machines in response to the amount of the energy resource and the aggregated transaction.
12
A method, comprising: determining an amount of an energy resource for each of machine of a fleet of machines to service an energy consumption task requirement for each corresponding machine of the fleet of machines, wherein at least a subset of the fleet of machines each comprises a renewable resource capacity; and allocating a delivery of energy from an aggregated renewable energy capacity of the subset of the fleet of machines to each of the machines of the fleet of machines in response to the determined amount of the energy resource.
14
aggregating the renewable energy capacity of the subset of the fleet of machines and adjusting the aggregated amount of energy in response to the aggregated renewable energy capacity.
10
the resource distribution circuit is further structured to implement the improvement of allocation in delivery of the energy from the aggregated renewable energy capacity by adjusting the delivery of energy from individual machines of the at least a subset of the fleet of machines
15
 comprising adjusting the aggregated transaction in response to the aggregated renewable energy capacity.
16
executing the aggregated transaction on the energy market further in response to the determined amount of the energy resource.
16
determining at least fleet outcome value selected from the list consisting of: a fleet output value, a fleet resource utilization value, a fleet resource performance value, or a fleet cost operation value; and adaptively improving the allocating the delivery of energy from the subset of the fleet of machines in response to the fleet outcome value.
19
 determining at least one fleet outcome value comprising a fleet output value, a fleet resource utilization value, a fleet resource performance value, or a fleet cost operation value; and adaptively improving the allocation of delivery of energy from the aggregated renewable energy capacity in response to the fleet outcome value.
17
comprising providing resource delivery commands to implement the improvement of the allocating the delivery of the energy from the subset of the fleet of machines in response to the fleet outcome value.
20
determining a resource transferability value between at least two machines of the fleet of machines; and allocating the aggregated renewable resource capacity based on the resource transferability value.
18
determining a resource transferability value between at least two machines of the fleet of machines.
20
determining a resource transferability value between at least two machines of the fleet of machines; and allocating the aggregated renewable resource capacity based on the resource transferability value.
19
 adjusting the aggregated transaction in response to the resource transferability value.
20
determining a resource transferability value between at least two machines of the fleet of machines; and allocating the aggregated renewable resource capacity based on the resource transferability value.
20
 determining at least one fleet outcome value, and adaptively improving the allocating the delivery of energy from the subset of the fleet of machines in response to at least one of the fleet outcome value or the resource transferability value.
19
 determining at least one fleet outcome value comprising a fleet output value, a fleet resource utilization value, a fleet resource performance value, or a fleet cost operation value; and adaptively improving the allocation of delivery of energy from the aggregated renewable energy capacity in response to the fleet outcome value.
21
executing a small transaction on the spot market for energy followed by the aggregated transaction, where the aggregated transaction is based on an outcome of the small transaction.
18
comprising executing an aggregated transaction on the forward energy market, wherein the aggregated transaction is based at least in part on the determined amount of the energy resource for each of the machines to service the energy consumption task requirement, the aggregated renewable energy capacity, and the predicted forward market price of energy
22
the aggregated transaction is larger than the small transaction
6
the aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement or the renewable energy capacity.
23
predicting a forward market price of energy on a forward energy market.
17
comprising predicting a forward market price of energy in a forward energy market.
24
 executing a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity for each of the subset of the fleet of machines, and the forward market price of energy.
8
a forward resource market circuit structured to execute a second aggregated transaction on the forward energy market, wherein the second aggregated transaction is based at least in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity, or the predicted forward market price of energy


Therefore, claims 1-24 are obvious over Application '439 and a provisional non-statutory double patenting rejection is appropriate.
There are over 300 copending applications in the patent family and Applicant may face double patenting rejections in those rejections as well.  The double patenting rejection will be held in abeyance until claim language from the patent family is further finalized
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-12 are a system, which is a machine.
Claims 13-24 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
determine an amount of energy for each of the machines to service the energy consumption task requirement and to aggregate the amount of energy for the fleet of machines; automatically execute an aggregated transaction in a spot market for energy for at least a portion of the aggregated amount of energy; and allocate a delivery of energy from the subset of the fleet of machines in response to the determined amount of energy for each of the machines to service the energy consumption task requirement.
The abstract idea of claim 13 is defined as:
A method, comprising: determining an amount of an energy resource for each of machine of a fleet of machines to service an energy consumption task requirement for each corresponding machine, wherein at least a subset of the fleet of machines each comprises a renewable resource capacity; automatically executing an aggregated transaction in a spot market for energy in response to the amount of the energy resource; and allocating a delivery of energy from the subset of the fleet of machines in response to the amount of the energy resource and the aggregated transaction. 
The abstract idea steps recited in claims 1 and 13 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	First, one could determine an amount of energy for each machine mentally, by observing energy needs on gauges or battery life indicators.  One can also aggregate the energy mentally or on paper by making a decision to combine energy.  Under a broadest reasonable interpretation, the aggregation of energy could be accomplished by combining energy on a balance sheet, and is not limited in scope to physically combining energy.  One could then allocate a delivery of energy mentally by deciding or ordering (on paper, for example), a certain amount of energy that is to go to each machine.  Energy is not actually distributed, there is a "determination" to "allocate," which is a decision, a mental process.  
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 13 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system
a fleet of machines each having an energy consumption task requirement, wherein at least a subset of the fleet of machines each comprises a renewable energy capacity
and a controller, comprising: 
a resource requirement circuit
a resource market circuit
a resource distribution circuit
Claim 13 recites the following additional elements: 
There are no additional elements.  
These elements are merely instructions to apply the abstract idea to a computer because they recite computer elements such as a fleet of machines (generic computers teach this, including ones that have renewable energy capacity, like laptop batteries), circuits structured (encoded computers, encoded with abstract idea steps), and a controller (a generic computer), being used in their ordinary capacity.  Computers are a fleet of machines because a) they are machines and b) a fleet simply connotes a plurality.  Circuits structured to perform the abstract idea of allocating energy is similar to how smartphones monitor their energy and use a "low power mode."  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Applicant's additional elements as analyzed above, in light of the specification, are not significantly more because in combination, they are merely applied elements to the abstract idea.  The additional elements are merely a generic computer with interfaces to data values for users, which could be embodied by a generic computer.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2, 3, 5, 7-12, 14-19, and 21-24 further define the abstract idea by introducing different values and steps to predict or improve values, or execute transactions which could be performed mentally or on paper and therefore, further, are not a practical application or significantly more than the abstract idea.
	Claims 4, 6, and 20 describe adaptively improving. Machine learning or artificial intelligence reads on this, but it is applied to the abstract idea in its ordinary capacity, to improve a variable or calculation.  This is not a practical application or significantly more than the abstract idea.  
Therefore, claims 1-24 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small transaction” in claim 8, 21, and 22  is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In par 01009 of the Specification, the "small transaction" is described as  
small enough to limit the risk of the transaction to a threshold level, where the threshold level is either a level that is below an accepted cost of the transaction, or below a disturbance level (e.g., a financial disturbance, an operational disturbance, etc.) for the system. For example, wherein an implementation of an arbitrage strategy includes a small transaction for an energy resource, the small transaction may be selected to be small enough such that the amount of energy bought or sold does not change the basic operational equilibrium of the system under current operating conditions, and/or such that the amount of potential loss from the transaction is below a threshold value (e.g., an arbitrage fund, an operating cash amount, or the like). In certain embodiments, the small transaction is selected to be large enough to test the arbitrage opportunity determination—for example a large enough transaction that the execution of the transaction will occur in a similar manner (e.g., not likely to be absorbed by a broker, having an expected similarity in execution speed, and/or having an expected similarity in successful execution likelihood) to a planned larger trade to be performed. It will be understood that more than one small transaction, potentially of increasing size, may be performed before a larger transaction is performed, and/or that a larger transaction may be divided into one or more portions.

However, "small" is defined only in terms of its functional result, that a "basic operational equilibrium" of a "system" is not changed.  It is not clear how large or what consists of the system (in itself, a nonce word).  Applicant then defines "small transaction" as "large enough to test the arbitrage opportunity determination," but this degree is again in terms of a functional result and is unclear.  One cannot ascertain the scope of small transaction from this description because it is dependent on what the "system" consists of or what would be "large enough to test the arbitrage opportunity."  For these reasons, "small transaction" is a relative term that renders a claim indefinite.
Therefore, claims 8, 21, and 22 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-18, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders") in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti").  
Per claims 1 and 13, which are similar in scope, Sanders teaches A transaction-enabling system, comprising: a fleet of machines each having an energy consumption task requirement, wherein at least a subset of the fleet of machines each comprises a renewable energy capacity; also is taught here a method) in par 0357: "The present invention is directed to a device the present invention is directed towards a system, method, and device for integrating distributed energy sources, energy storage, and balance of system components into a single device with systems and control for monitoring, measuring, and conserving power generated on the premise, the resale of power to a utility, power generated from distributed energy storage (e.g., batteries) and distributed energy sources (e.g., solar panels). Moreover, the device is minimally invasive, modular, and retains power-generating capacity, which is combined with load management and energy storage to provide energy at or near the point of consumption."  See also par 0363: "For the purpose of this disclosure, the term “site integration system” (Sunverge Site Integration System or “SIS”) should be understood to refer to one or more devices which measure and control the operation of power generating, power consuming, or power storage devices, or which measures and controls power supplied to one or more electrical circuits or other energy related network. Power generating devices may include, without limitation, renewable energy resources such as solar panels; household appliances such as refrigerators and stoves; climate control systems such as heating and air conditioning, and commercial or manufacturing devices, such as an automated assembly line. Power storage devices may include, without limitation, battery systems and capacitors which store and dispatch power."
 and a controller, comprising: a resource requirement circuit structured to determine an amount of energy for each of the machines to service the energy consumption task requirement and to aggregate the amount of energy for the fleet of machines; in par 0374: "measuring a user site demand by reading one or more site loads; selecting an active mode corresponding to the requested mode of the highest priority program 02110; implementing the active mode of the highest priority program to coordinate one or more energy resources in one or more local events; housing an inverter in a common enclosure within the distributed energy resource energy storage apparatus; reacting to demand conditions to match the site demand measurement with an inverter power output 02112; controlling the inverter to dispatch the matching power output 02114; calculating one or more offset demand amounts associated with reducing one or more grid demand amounts 02116;"
and a resource distribution circuit structured to allocate a delivery of energy from the subset of the fleet of machines in response to the determined amount of energy for each of the machines to service the energy consumption task requirement in par 0374: "calculating one or more offset demand amounts associated with avoiding one or more grid power export amounts 02118; selecting one or more offset energy demand amounts 02120; communicating with one or more network connected DER-ES apparatus 02122; creating one or more forward energy resource demand reservations for one or more of the DER-ES apparatus 02124; retrieving one or more predictive data elements from the energy cloud software platform or an external third party provider via an external API 02126; reading one or more site loads from one or more site meters wherein the site configuration is selected from one of a group consisting of a site with a main load panel only, a site with a main load panel plus a critical load panel, and a site with neither a load panel or a critical load panel 02128; managing one or more offset demand amounts related to one or more distributed energy resources 02130; charging one or more storage devices in a storage appliance from a renewable energy source charge controller, wherein the storage appliance and charge controller are integral to the distributed energy resource energy storage apparatus, and wherein charging the one or more storage devices continues until each of the one or more storage devices are fully charged, unless an amount of renewable energy power generated at the user site location is less than the required amount to charge the one or more storage devices, at which time the one or more storage devices receive power from the grid until fully charged 02006."
Sanders does not teach a resource market circuit structured to automatically execute an aggregated transaction in a spot market for energy for at least a portion of the aggregated amount of energy. 
Bharti teaches a system for evaluating energy suppliers from a set of energy suppliers to meet demand for a distribution grid, including determining winning bids for energy.  See Abstract.
Bharti teaches a resource market circuit structured to automatically execute an aggregated transaction in a spot market for energy for at least a portion of the aggregated amount of energy in par 047: "FIG. 6 depicts a flow diagram showing a method of controlling a distribution grid, with reference to FIG. 2. At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks."   The spot market is taught in par 022.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the spot market transaction of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.
One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
	Per claims 2 and 14, Sanders and Bharti teach the limitations of claims 1 and 13, above.  Sanders further teaches the resource requirement circuit is further structured to aggregate the renewable energy capacity of the subset of the fleet of machines, and to adjust the aggregated amount of energy in response to the aggregated renewable energy capacity. In par 0382: "In other variations of the method and continuing with FIGS. 4A-4I, steps are provided for prioritizing one or more programs of one or more DER-ES apparatus via a virtual energy pool in accordance to one or more schedules associated with the common, remote cloud-based energy management software; receiving signals from each one of the one or more programs to determine an active mode for each of the one or more programs 04020; and providing one or more gateway edge controllers in communication with the virtual energy pool and linked to an electric vehicle energy control center and a distributed energy management system 04022. In another aspect, the prior method one or more programs each receives a pricing signal 04024. Alternately, in the prior method, at least one of the one or more programs may receive a cost signal to identify one or more incremental storage cycles 04026. In other applications, each of the one or more programs of the method above may receive a cost signal to identify one or more incremental storage cycles 04028. In another arrangement, the one or more cost signals are provided wherein the cost signals to identify one or more incremental storage cycles are used to estimate cycle life degradation of one or more energy resources 04030. In yet another arrangement, the cost signals are provided wherein the cost signal estimates cycle life degradation of one or more energy resources to calculate a marginal cost of the one or more energy resources of the virtual energy pool 04032."
	Per claims 3 and 15, Sanders and Bharti teach the limitations of claims 2 and 14, above.  Sanders further teaches the resource market circuit is further structured to adjust the at least a portion of the aggregated amount of energy based on the adjusted aggregated amount of energy in par 0382: "A further variation of the method includes further steps for receiving one or more load shaping schedule requests 04034; accepting one or more load shaping schedule requests that each coordinate one or more energy resource local events each associated with a distributed energy resource energy storage apparatus (DER-ES) such that the one or more load shaping schedule requests coordinating the one or more energy resource local events, when controlled by the common, remote cloud-based energy management software, behave as a single energy entity in accordance to one or more orchestrated schedules associated with the common, remote cloud-based energy management software 04036; processing one or more accepted load shaping schedule requests 04038; rejecting one or more load shaping schedule requests 04040; modifying one or more rejected load shaping schedules; accepting one or more emergency load control requests 04042; returning one or more modified schedules 04044; executing one or more of the one or more modified schedules that are also accepted in an acceptance update identifier 04046; and associating one or more renewable energy resources with one or more programs to one or more modified load shaping schedules in an energy cloud software platform 04048. Another arrangement further comprises steps for providing an energy cloud controller to receive one or more load shaping request calls 04050; linking one or more networked, site integration systems capable of local storage of locally generated renewable energy to one or more requested schedules comprising any mix of mandatory and limit load shaping activities 04052; identifying the one or more requested schedules; creating a response schedule upon comparison to the request schedule 04054; storing the one or more response schedules for scheduled execution in a data repository 04056; sending one or more returned response schedules 04058; creating a returned response schedule acceptance status identifier 04060; and updating an execution response schedule upon acceptance of the one or more returned response schedules 04062. Yet another arrangement of the VPP orchestration methods further includes steps for monitoring a current stage of storage and a current state of capacity reservations to identify whether to identify whether a capacity reservation failure is present 04064; and updating the execution response schedule before sending the one or more returned response schedules 04066. In other configurations, the method further comprises steps for immediately overriding a current schedule in response to an on-demand event 04068; accepting one or more emergency load requests 04070; determining whether the load shaping service can execute the one or more emergency load requests 04072; modifying a load shaping service schedule if the current schedule cannot execute the requests 04074; and associating one or more renewable energy resources with one or more programs to one or more modified load shaping schedules in an energy cloud software platform 04076."
	Per claims 4 and 16, Sanders and Bharti teach the limitations of claims 1 and 13, above.  Sanders further teaches wherein the resource distribution circuit is further structured to determine at least one fleet outcome value selected from the list consisting of: of a fleet output value, a fleet resource utilization value, a fleet resource performance value, or a fleet cost operation value; and wherein the controller further comprises a continuous improvement circuit structured to adaptively improve the allocation of delivery of energy from the subset of the fleet of machines in response to the fleet outcome value in par 0400: "Continuing with FIGS. 8A-8C, the DER-ES apparatus may alternately be configured to comprise one or more mode selection modules to prioritize one or more programs associated with each one of the one or more DER-ES apparatus resources 08062. In another DER-ES apparatus configuration further comprises an autonomous sensing offset demand module to determine an offset demand amount according to one or more offset demand methods 08064. In another configuration, the apparatus further comprises an autonomous sensing offset demand assembly having one or more current transformers, one or more potential transformers, one or more analog inputs, and at least one analog protocol converter device, to make one or more site demand measurements, measure the total site load associated with the DER-ES apparatus, calculate an offset demand amount value according to one or more offset demand methods, and discharge the offset demand amount 08066."
Per claims 5 and 17, Sanders and Bharti teach the limitations of claims 4 and 16, above.  Sanders further teaches the resource distribution circuit is further structured to provide resource delivery commands to the subset of the fleet of machines to implement the improvement of the allocation in delivery of energy in par 0402: " one or more predictive analytic software modules to improve performance of the one or more distributed resources 09019; a consumer web portal to view data related to one or more user sites associated with each one of the one or more networked DER-ES apparatus 09020; an Internet user interface including one or more application programming interfaces to link to one or more programs associated with one or more users of the one or more grid site management systems and one or more user site management system associated with the one or more gateway controllers 09022; one or more virtual power plant software modules to provide a best mix selection from demand and supply data simultaneously communicated by the user site and grid requirements of the one or more distributed resources 09024"  Renewable energy capacity is taught in par 0380: "automatically setting one or more distributed energy resource energy storage apparatus to charge one or more renewable energy storage devices 03004; monitoring a current state of storage and a current state of capacity reservations to identify whether a capacity reservation failure is present in the one or more renewable energy storage devices 03006; and overriding all programs and/or modes when capacity reservation failure is present in the one or more renewable energy storage devices 03008. In certain aspects, the method may further include steps for charging at least one of the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03010. In another configuration, the method of capacity reservation monitoring may alternately include further steps for charging at least one of the one or more renewable energy storage devices from the grid 03012. In another configuration, the method may variously include steps for charging the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller 03014; and minimally charging the one or more renewable energy storage devices from the grid, wherein charging the one or more renewable energy storage devices from the grid is only activated when attempts to charge the one or more renewable energy storage devices from a renewable energy site integration system solar charge controller fail, after a minimum time period the renewable energy site integration system reverts to charging the one or more renewable energy storage devices from the renewable energy site integration system solar charge controller 03016."  Is also taught in par 0403.  
Per claims 6 and 18, Sanders and Bharti teach the limitations of claims 5 and 13, above.  Sanders further teaches the resource distribution circuit is further structured to determine a resource transferability value between at least two machines of the fleet of machines, and to provide the resource delivery commands further in response to the resource transferability value in par 0412: "an energy cloud software platform comprising one or more programs associated with one or more renewable energy resources 11064; one or more virtual power plant, load shaping service software modules to provide a best mix selection from demand and supply data simultaneously communicated by the user site and grid requirements of the one or more distributed resources 11066; an energy cloud controller 11066; and one or more networked, distributed energy resource energy storage (DER-ES) apparatus in communication with a remote energy cloud software platform, wherein each of the DER-ES apparatus is capable of local storage of locally generated renewable energy but acts together in a network as a single entity 11068."  See also par 0435: : " In other various aspects, the method is provided wherein the one or more amounts of available stored energy and the one or more calculated battery cycle marginal costs of each of the one or more energy storage devices housed in the one or more DER-ES apparatus may be utilized to reduce local energy generation marginal cost wherein the local energy generation marginal cost of the one or more user sites each comprises a cost of fuel, a cost for variable maintenance, and a cost for increasing capacity of the one or more renewal energy generating arrays 16082. In further various aspects of the method are provided wherein at least one of the one or more energy storage devices is a rapid response energy storage device that regulates the amount of available stored energy in the rapid response energy storage device while charging and discharging 16084."
Per claims 9 and 23, which are similar in scope, Sanders and Bharti teach the limitations of claims 1 and 13, above.  Sanders does not teach market forecasting circuit structured to predict a forward market price of energy on a forward energy market in par 047: "FIG. 6 depicts a flow diagram showing a method of controlling a distribution grid, with reference to FIG. 2. At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks." 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the predict a forward market price of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
Per claims 10 and 24, Sanders and Bharti teach the limitations of claims 9 and 23, above.  Sanders does not teach a forward resource market circuit structured to execute a second aggregated energy purchase transaction on the forward energy market, wherein the second aggregated energy purchase transaction is based in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity for each machine of the subset of the fleet of machines, and the predicted forward market price of energy.
	Bharti teaches a forward resource market circuit structured to execute a second aggregated energy purchase transaction on the forward energy market, wherein the second aggregated energy purchase transaction is based in part on the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity for each machine of the subset of the fleet of machines, and the predicted forward market price of energy. In par 047: " At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier. Next, at S5, each supplier is ranked based on the probability of supplying a winning bid for the offer 30. At S6, modeling changes may be applied in the predictor variables to alter the probability. This may for example be done through a user interface 40 in which the user is able to manually weight predictor variables according to a given scenario. At S7, the confidence score is calculated."
In par 048: "At S8, the confidence score are used to determine a strategy for selecting suppliers to meet the particular demand needs. For example, if 10 MW shortage is projected, the distribution strategy and grid controller 42 may determine that three suppliers should be engaged to meet the need in which supplier 1 provides a 2 MW block, supplier 2 provides a 3 MW block and supplier 3 provides a 5 MW block. At S9, the selected suppliers are engaged to provide the energy by the distribution strategy and grid controller 42."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the second aggregated transaction of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
Per claim 11, Sanders and Bharti teach the limitations of claim 1, above.  Sanders does not teach a market forecasting circuit structured to predict a forward market price of energy credits on a forward energy credit market.
	Bharti a market forecasting circuit structured to predict a forward market price of energy credits on a forward energy credit market. In par 047: " At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier. Next, at S5, each supplier is ranked based on the probability of supplying a winning bid for the offer 30. At S6, modeling changes may be applied in the predictor variables to alter the probability. This may for example be done through a user interface 40 in which the user is able to manually weight predictor variables according to a given scenario. At S7, the confidence score is calculated."  A "credit" market is taught in par 031 where credit ratings are used to rate suppliers.  
	In par 048: "At S8, the confidence score are used to determine a strategy for selecting suppliers to meet the particular demand needs. For example, if 10 MW shortage is projected, the distribution strategy and grid controller 42 may determine that three suppliers should be engaged to meet the need in which supplier 1 provides a 2 MW block, supplier 2 provides a 3 MW block and supplier 3 provides a 5 MW block. At S9, the selected suppliers are engaged to provide the energy by the distribution strategy and grid controller 42."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the second aggregated transaction of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
	Per claim 12, Sanders and Bharti teach the limitations of claim 1, above.  Sanders does not teach comprising a forward market circuit structured to execute an aggregated energy credit transaction on the forward energy market in response to at least one of the determined amount of energy for each of the machines to service the energy consumption task requirement, the renewable energy capacity for each machine of the subset of the fleet of machines, or the predicted forward market price of energy credits In par 047: " At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier. Next, at S5, each supplier is ranked based on the probability of supplying a winning bid for the offer 30. At S6, modeling changes may be applied in the predictor variables to alter the probability. This may for example be done through a user interface 40 in which the user is able to manually weight predictor variables according to a given scenario. At S7, the confidence score is calculated."  A "credit" market is taught in par 031 where credit ratings are used to rate suppliers.  
	In par 048: "At S8, the confidence score are used to determine a strategy for selecting suppliers to meet the particular demand needs. For example, if 10 MW shortage is projected, the distribution strategy and grid controller 42 may determine that three suppliers should be engaged to meet the need in which supplier 1 provides a 2 MW block, supplier 2 provides a 3 MW block and supplier 3 provides a 5 MW block. At S9, the selected suppliers are engaged to provide the energy by the distribution strategy and grid controller 42."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify energy transaction on a forward credit market teaching of Sanders with the second aggregated transaction of energy teaching of Bharti because Bharti teaches in par 003 that 
There currently is no solution available to determine: which suppliers can best fill which type of need; what is the price elasticity with the given suppliers in the market; whether breaking the contract into smaller parts changes price elasticity or results in a better mix of suppliers to provision the increased demand; or whether filling a spot need by subdividing reduces risks associated with the dependence of large value contracts.

One would be motivated to modify Sanders with Bharti because, as explained above, determining the way to best fill a need including by price elasticity is a solution to reduce risks.  Because one would want to reduce risks in procuring energy, one would be motivated to modify Sanders with Bharti.  
Per claim 20, Sanders and Bharti teach the limitations of claim 18, above.  Sanders further teaches determining at least one fleet outcome value, and adaptively improving the allocating the delivery of energy from the subset of the fleet of machines in response to at least one of the fleet outcome value or the resource transferability value in par 0400: "Continuing with FIGS. 8A-8C, the DER-ES apparatus may alternately be configured to comprise one or more mode selection modules to prioritize one or more programs associated with each one of the one or more DER-ES apparatus resources 08062. In another DER-ES apparatus configuration further comprises an autonomous sensing offset demand module to determine an offset demand amount according to one or more offset demand methods 08064. In another configuration, the apparatus further comprises an autonomous sensing offset demand assembly having one or more current transformers, one or more potential transformers, one or more analog inputs, and at least one analog protocol converter device, to make one or more site demand measurements, measure the total site load associated with the DER-ES apparatus, calculate an offset demand amount value according to one or more offset demand methods, and discharge the offset demand amount 08066."
Claims 7, 8, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders") in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti"), in further view of Crabtree et al., US PGPUB 2010/0218108 A1 ("Crabtree").
Per claim 7, Sanders and Bharti teach the limitations of claim 1, above.  Sanders does not teach the resource market circuit is further structured to execute an arbitrage strategy for the aggregated transaction. 
Crabtree teaches a system for management of energy related information and securities.  See abstract.
In par 0162: " both a user and digital exchange 1000 can specify preferences for packaging of composite energy securities combining transmission-related rights with energy sources and sinks (loads) on a network into single securities or into composite "baskets" of securities. For example, packaging of transmission rights (across either or both transmission and distribution level assets) along with a particular energy source on a network may be carried out in order to enable "node-to-node" contracts to be entered into by market participants. By packaging a combination of energy assets required to provide energy services across a network, digital exchange 1000 can enable true nodal allocation of resources by combining energy assets from diverse market participants to rapidly create composite products. In another embodiment of the invention, additional line losses due to a marginal increase in transmission as a result of additional demand could be attributed to each additional user such that there was no negative effect on pre-existing arrangements with previously related parties on a network. This would, in effect, require a purchaser of end-to-end energy products to purchase sufficient energy such that line losses across transmission and distribution network paths used were offset. As line losses on a physically constrained network can be easily modeled, it is possible to attribute marginal increases in losses to particular purchasers responsible for increasing capacity utilization of affected lines."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource aggregate teaching of Sanders, as modified by Bharti, with the arbitrage strategy teaching of Crabtree because Crabtree teaches in par 0162 that " additional demand could be attributed to each additional user such that there was no negative effect on pre-existing arrangements with previously related parties on a network" in the arbitrage teaching of Crabtree.  This combined with the other reference would prevent negative effects on pre-existing arrangements (as taught by Sanders in combination with Bharti – purchase agreements of energy) when there was additional, unforeseen demand.  For these reasons, one would be motivated to modify Sanders and Bharti with Crabtree.
Per claims 8 and 21, which are similar in scope, Sanders and Bharti teach the limitations of claims 1 and 13, above.  Sanders does not teach the resource distribution circuit is further structured to execute a small transaction on the spot market for energy, followed by the aggregated transaction, where the aggregated transaction is based on an outcome of the small transaction, and wherein the aggregated transaction is larger than the small transaction.
Crabtree teaches the resource distribution circuit is further structured to execute a small transaction on the spot market for energy, followed by the aggregated transaction, where the aggregated transaction is based on an outcome of the small transaction, and wherein the aggregated transaction is larger than the small transaction in par 0163: "In another embodiment of the invention, and as an example of assembly of energy securities to satisfy diverse business needs, market participants create "affinity portfolios" of energy securities. Examples of affinities could include hydro-generation, wind-generation, any "green" source, low carbon sources below a specified cap, solar or stored solar energy, etc. . . . . It will be appreciated, according to the invention, that many such affinities can exist and that risk can be hedged as described. For example, a large consumer products company may elect to spend considerable funds to create a "green brand", in part by committing publicly to obtain 100% of its energy from green sources (which of course could be defined in many ways, as for instance that an energy source is "green" if it is either renewable or a very low carbon generator). Such a company may desire to purchase considerable futures contracts for various energy sources that meet its definition of green, in order to assure a ready supply of green energy. Furthermore, in order to hedge against the risk that it may be unable to obtain needed green energy, such a company may choose to engage in a diversified approach involving a variety of securities to minimize its exposure (for example, by using swaps to hedge financial risks and demand response options to cause others to shed loads and thus to both free up more green supply and to mitigate the environmental impact of any "non-green" power used by offsetting it with an equivalent reduction of non-green power used elsewhere on the grid), since the costs of re-branding would be grossly excessive."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource aggregate teaching of Sanders, as modified by Bharti, with the small transaction and aggregate transaction teaching of Crabtree because Crabtree teaches in par 0162 that " additional demand could be attributed to each additional user such that there was no negative effect on pre-existing arrangements with previously related parties on a network" in the arbitrage teaching of Crabtree.  This combined with the other reference would prevent negative effects on pre-existing arrangements (as taught by Sanders in combination with Bharti – purchase agreements of energy) when there was additional, unforeseen demand.  For these reasons, one would be motivated to modify Sanders and Bharti with Crabtree.
Per claim 19, Sanders and Bharti teach the limitations of claim 18, above.  Sanders does not teach adjusting the aggregated transaction in response to the resource transferability value.
Crabtree teaches adjusting the aggregated transaction in response to the resource transferability value. Par 0160: "To mitigate congestion and loss problems, digital exchange 1000 packages and sells congestion and loss management securities that commit to automatically take actions of a specified magnitude whenever load factors on a specified plurality of grid elements (such as tie lines) exceed a specified level. For example, if load on a specified tie line exceeds 75% of rated capacity, digital exchange 1000 would be obligated to automatically take action to reduce demand on the tie line by a fixed amount, such as 5 megawatts (or 50 MW for a transmission bus or interchange, etc. . . . ). Such "congestion and loss securities" are priced by digital exchange 1000 when placed on the exchange for initial purchase. Initial pricing of congestion and loss securities will depend on several factors and will typically be computed by pricing server 1900 as described above, using simulation or other approaches. Factors that may, in some embodiments, influence initial pricing of congestion and loss securities include the length of time for which the commitment to act exists, the underlying response packages that are likely to be used in congestion or loss management events and whether digital exchange 1000 (or a third party) will hold any such response packages in reserve against congestion or loss management events (and their potential value in other roles, as response packages used for reserves will not be available for other potentially profitable uses)"
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource aggregate teaching of Sanders, as modified by Bharti, with the adjusting the aggregate transaction teaching of Crabtree because Crabtree teaches in par 0162 that " additional demand could be attributed to each additional user such that there was no negative effect on pre-existing arrangements with previously related parties on a network" in the arbitrage teaching of Crabtree.  This combined with the other reference would prevent negative effects on pre-existing arrangements (as taught by Sanders in combination with Bharti – purchase agreements of energy) when there was additional, unforeseen demand.  For these reasons, one would be motivated to modify Sanders and Bharti with Crabtree.
Per claim 22, Sanders and Bharti teach the limitations of claim 21, above.  Sanders does not teach the aggregated transaction is larger than the small transaction. 
  	Crabtree teaches the aggregated transaction is larger than the small transaction in par 0163: "In another embodiment of the invention, and as an example of assembly of energy securities to satisfy diverse business needs, market participants create "affinity portfolios" of energy securities. Examples of affinities could include hydro-generation, wind-generation, any "green" source, low carbon sources below a specified cap, solar or stored solar energy, etc. . . . . It will be appreciated, according to the invention, that many such affinities can exist and that risk can be hedged as described. For example, a large consumer products company may elect to spend considerable funds to create a "green brand", in part by committing publicly to obtain 100% of its energy from green sources (which of course could be defined in many ways, as for instance that an energy source is "green" if it is either renewable or a very low carbon generator). Such a company may desire to purchase considerable futures contracts for various energy sources that meet its definition of green, in order to assure a ready supply of green energy. Furthermore, in order to hedge against the risk that it may be unable to obtain needed green energy, such a company may choose to engage in a diversified approach involving a variety of securities to minimize its exposure (for example, by using swaps to hedge financial risks and demand response options to cause others to shed loads and thus to both free up more green supply and to mitigate the environmental impact of any "non-green" power used by offsetting it with an equivalent reduction of non-green power used elsewhere on the grid), since the costs of re-branding would be grossly excessive."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy resource aggregate teaching of Sanders, as modified by Bharti, with the small transaction being smaller than the aggregate transaction teaching of Crabtree because Crabtree teaches in par 0162 that " additional demand could be attributed to each additional user such that there was no negative effect on pre-existing arrangements with previously related parties on a network" in the arbitrage teaching of Crabtree.  This combined with the other reference would prevent negative effects on pre-existing arrangements (as taught by Sanders in combination with Bharti – purchase agreements of energy) when there was additional, unforeseen demand.  For these reasons, one would be motivated to modify Sanders and Bharti with Crabtree.
	Therefore, claims 1-24 are rejected under 35 USC 103.
Prior Art Made of Record
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Forbes et al., "Systems And Methods For Advanced Energy Settlements, Network-Based Messaging, And Applications Supporting The Same," US PGPUB 2016/0117657 A1.
Forbes teaches in par 099 that the spot market connects buyers and sellers  including with renewable energy.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD W. CRANDALL/Examiner, Art Unit 3689